                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:19-cv-00290-RJC-DSC

DEVANTE S. FINCHER,                                    )
                                                       )
              Plaintiff,                               )
                                                       )
               v.                                      )
                                                       )         ORDER
THE CYPRESS OF CHARLOTTE,                              )
                                                       )
              Defendant.                               )
                                                       )

      IT IS HEREBY ORDERED that the Clerk of Court is directed to notify the

United States Marshal who, pursuant to Rule 4(c)(3) of the Federal Rules of Civil

Procedure, shall serve process upon Defendant. All costs of service shall be advanced

by the United States. Any recovery in this action will be subject to payment of fees

and costs, including service of process fees and the $400.00 filing fee.




                            Signed: February 6, 2020
